Title: From George Washington to Robert Howe, 11 December 1782
From: Washington, George
To: Howe, Robert


                        
                            Sir
                            Head Quarters Newburgh Decr 11th 1782
                        
                        I enclose to you the Arrangemt of Field Officers in the Mass. Line; but as it is not
                            final & may be subject to alteration from various contingency, I have not thought proper that it should be
                            announced in the General Orders—but it will be necessary for you to post the Field Officers to the Regt agreeably to that
                            arrangement, until further Orders that they may take their Commands accordingly—at the same time I wish it expressly to
                            be understood & inculcated, that nothing is to be considered as final & conclusive in the Arrangement,
                            until the first of Janry next. I am Sir with great regard &c.

                    